Citation Nr: 1443537	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-00 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral edema of the right and left lower extremities as secondary to coronary artery disease (CAD). 

2.  Entitlement to service connection a low back disorder. 

4.  Entitlement to service connection for hypertension to include as due to presumed inservice herbicide exposure, secondary to service-connected diabetes mellitus (DM) and coronary artery disease (CAD).  

5.  Entitlement to service connection for pulmonary embolism to include as due to presumed inservice herbicide exposure, secondary to service-connected DM and CAD.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971, from October 1972 to April 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the December 2008, Regional Office (RO) of the Department of Veterans Affairs (VA).  


The Board also notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised.

The issues of entitlement to service connection for hypertension and pulmonary embolism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Peripheral edema of the right and left lower extremities is etiologically related to service-connected CAD.  

2.  A low back disorder, diagnosed as degenerative joint and disc disease, is not attributable to service and arthritis was not manifest or diagnosed in the initial post-service year.  



CONCLUSIONS OF LAW

1.  Peripheral edema of the right and left lower extremities is proximately due to or the result of the service-connected CAD disability.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.310(a) (2013).  

2.  A low back disorder, diagnosed as degenerative joint and disc disease was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a February 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

In addition, for secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Peripheral Edema of the Lower Extremities

During the course of the appeal, service connection for CAD was granted.  The Veteran has claimed that he has peripheral edema of the lower extremities which is etiologically related to his CAD and/or diabetes mellitus (DM), both now service-connected disabilities.  He has also asserted that his disability is secondary to his pulmonary embolism condition.

In November 2008, a VA examiner opined that the Veteran's bilateral peripheral edema of the lower extremities was not related to any of the claimed conditions.  However, more recently in February 2010, a VA examiner who performed an examination of the Veteran indicated that his bilateral peripheral edema of the lower extremities is etiologically related to his CAD and obesity.  

Since the Veteran's CAD played a causative role in the development of peripheral edema, service connection for peripheral edema of the right and left lower extremities is warranted.  

Low Back Disorder

During service, the Veteran was treated for low back complaints following an injury in December 1976 when he fell down stairs.  He was diagnosed as having a back strain.  Following service, the Veteran maintains that he was turned down for various employment due to his low back in 1977-1978.  He stated that although he contacted employers to verify his back problems he does not have documentation from them due to the length of time that had passed.  He also has reported that records dated in the 1980's and 1990's are unavailable.  His mother submitted a statement in which she indicated that she believed that his disability was the result of his service in the military.  She did not provide any specifics with regard to that statement.  His wife submitted correspondence stating that the Veteran has a current severe back disability.  

Post-service private medical records (including a computerized tomography) reflect a diagnosis of lumbar disc disease in 2004.  In a May 14, 2008 private medical report, it was noted that the Veteran had a past medical history of back arthritis for years.  There was no comment regarding the date of onset or etiology thereof.

The Veteran was afforded a VA examination in November 2008.  The Veteran reported that he lost his balance while carrying boxes down some steps during the military.  He also reported that he was a paratrooper and made multiple jumps.  Physical examination and x-rays revealed degenerative joint and disc disease.  The examiner opined that the current lumbar condition was less likely as not caused by or a result of the inservice injury.  The rationale was that the Veteran's separation examination was negative for complaints and the lumbar pain started decades after service and was related to obesity.  The examiner indicated that the inservice low back injury did not result in permanent injury.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran, including his contentions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  Therefore, the medical opinion is more probative regarding the medical questions in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In sum, the evidence establishes inservice low back injury, but the most probative evidence shows that it did not resolve in permanent disability and the current diagnoses are not etiologically related to service, but rather to other factors.  Also, there were no manifestations or a diagnosis of arthritis within one year of service.  
Accordingly, the Board finds that service connection for a low back disorder, diagnosed as degenerative joint and disc disease is denied.  


ORDER

Service connection for peripheral edema of the right and left lower extremities as secondary to CAD is granted. 

Service connection a low back disorder, diagnosed as degenerative joint and disc disease is denied.  



REMAND

The Veteran and his representative maintain that the Veteran has hypertension and a pulmonary embolism, both related to presumed inservice herbicide exposure, and/or as secondary to service-connected DM and CAD.  

With regard to the issues of service connection for hypertension and pulmonary embolism, the Veteran was examined in November 2008, but the examiner did not consider whether the hypertension was related to herbicide exposure or was secondary to CAD.  With regard to the pulmonary embolism, the examiner did not consider whether it was related to herbicide exposure or was secondary to DM.  Further, in a December 2007 letter, Dr. J.C., opined that his claimed current conditions may be the result of exposure to Agent Orange.  In light of the foregoing, a VA examination should be afforded to the Veteran to evaluate these claimed disabilities and their etiologies.  

Since the claim is being remanded, the updated VA records should be obtained from the Tampa VA Medical Center.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Tampa VA Medical Center.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hypertension and pulmonary embolism disabilities.  Any indicated tests if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current hypertension and pulmonary embolism disabilities had its clinical onset during service, if hypertension was manifest within one year of service, or if any disability is related to any in-service disease, event, or injury, to include presumed inservice herbicides exposure.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current hypertension and pulmonary embolism disabilities are proximately due to, or the result of, the service-connected DM and/or CAD.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current hypertension and pulmonary embolism disabilities are permanently aggravated by the Veteran's service-connected DM and/or CAD.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


